DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 4/30/2021, with respect to the rejection(s) of claim(s) 1-13, 15-16, and 18-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wojcik in view of Chae et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008).
Regarding Claim 1:
Wojcik discloses a wireless power system for transferring power, the wireless power system comprising: a receiving coil, one or more receiving electronics electrically connected to the receiving coil (see, for example, paragraph 0039 which discloses one or more receiving electronics may be a music player, phone or other device that includes wireless charging capabilities and is external to the case. While specific external devices are not shown within the figures, paragraph 0039 explains as to how an external device, such as a phone, may include wireless charging capabilities, i.e. a receiving coil, so as to be wirelessly charged); a transmitting coil assembly comprising: a magnetic backing (Fig.’s 4A-B, ferrite backing 414 and its related discussion; see, for example, paragraph 0031); a magnetic core affixed to a given surface of the magnetic backing (Fig.’s 4A-4B, ferrite core 430 and its related discussion; see, for example, paragraphs 0031-0035), wherein the magnetic backing extends beyond the magnetic core (Fig.’s 4A-4B, ferrite backing 414 which, as shown, extends beyond the ferrite core 430 affixed to the backing, and their related discussion; see, for example, paragraphs 0031-0035); and a transmitting coil that surrounds the magnetic core (Fig.’s 4A-4B, wireless circuitry 410 including coil 412 surrounding ferrite core 430, and their related discussion; see, for example, paragraphs 0031-0035, and 0039 which disclose the coil and wireless circuitry may include additional circuitry so as to discharge current into the antenna/coil for wirelessly charging an external device), wherein the transmitting coil is configured to couple to the receiving coil (see, for example, paragraph 0039 which discloses one or more receiving electronics may be a music player, phone or other device that includes wireless charging capabilities and is external to the case. While specific external devices are not shown within the figures, paragraph 0039 explains as to how an external device, such as a phone, may include wireless charging capabilities, i.e. a receiving coil, so as to be wirelessly charged via the coil 410). While Wojcik discusses including additional circuitry for wireless power transmission, Wojcik fails to explicitly teach one or more transmitting electronics electrically connected to the transmitting coil.
However, Chae et al. similarly discloses a wireless power system for transferring power, the wireless power system comprising: a receiving coil (Fig.’s 4B and 7B, electronic device 200 comprising receiving coil 2911a/2911b, and their related discussion); one or more receiving electronics electrically connected to the receiving coil (Fig.’s 4B and 7B, electronic device 200 comprising various electronics such as resonant generation circuit, rectifier circuit, power sensing unit, frequency adjustment unit, charging unit, power receiving control unit, etc., and their related discussion); a transmitting coil, the transmitting coil being capable of being coupled to the receiving coil (Fig.’s 1, 4A, and 7A, wireless power transmitter 100 comprising transmitting coil 1111a/1111b for coupling to the receiving coil of the electronic device as shown, and their related discussion); and one or more transmitting electronics electrically connected to the transmitting coil, wherein at least one of the one or more transmitting electronics comprises a control system loop that is configured to vary one or more of a frequency, an input voltage, an input current, or a duty cycle (Fig. 7A, various electronics shown connected to transmitting coil 1111b, including frequency adjustment unit 1117, power transmission control unit 112, etc., and their related discussion; see, for example, paragraphs 0138-0143 which disclose control so as to vary a resonant frequency of the power conversion unit. See also Fig. 9, controller 180 and its related discussion in regards to its respective control over the power transmission unit 110), wherein the wireless power system (said system as shown and discussed will continue to operate as intended when a wireless power receiver/ electronic device is present within range of the wireless power transmitter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wojcik to incorporate one or more transmitting electronics electrically connected to the transmitting coil, as taught within Chae, so as to provide a way to efficiently monitor and control power being delivered via the transmitter coil to a receiving device, thereby establishing a more efficient power transmission system in which power may be controlled and tailored to the respective receiving device or load so as to further reduce potential power losses during transmission.
Regarding Claim 2:
Modified Wojcik teaches the limitations of the preceding claim 1. Modified Wojcik, in further view of Wojcik, discloses wherein the magnetic backing or magnetic core comprises a ferrimagnetic material (Fig.’s 4A-4B, ferrite backing 414, ferrite core 430, and their related discussion; see, for example, paragraphs 0031-0035).
Regarding Claim 3:
Modified Wojcik teaches the limitations of the preceding claim 2. Modified Wojcik, in further view of Wojcik, discloses wherein the ferrimagnetic material is ferrite (Fig.’s 4A-4B, ferrite backing 414, ferrite core 430, and their related discussion; see, for example, paragraphs 0031-0035)
Regarding Claim 11:
Modified Wojcik teaches the limitations of the preceding claim 1. Modified Wojcik, in further view of Wojcik, discloses wherein the transmitting coil comprises a transmitting coil surface, wherein a surface of the magnetic backing is equal to or greater than the transmitting coil surface (Fig.’s 4A-4B, a first surface of ferrite backing 414 as shown, extends beyond a surface associated with coil 412 which is to be affixed to the ferrite backing, and their related discussion; see, for example, paragraphs 0031-0035).
Regarding Claim 12:
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik discloses a magnetic backing, Modified Wojcik fails to explicitly teach wherein the magnetic material surface comprises a surface area between 700 mm2 and 10,000 mm2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a desired surface area/size of the magnetic material surface, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device, and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S> 830, 225 USPQ 232 (1984). Furthermore, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller
Regarding Claim 13:
Modified Wojcik teaches the limitations of the preceding claim 1. Modified Wojcik, in further view of Wojcik, discloses wherein the magnetic backing comprises at least one horizontal plane (Fig.’s 4A-B, ferrite backing 414 and its related discussion; see, for example, paragraphs 0031-0035).
Regarding Claim 19:
Modified Wojcik teaches the limitations of the preceding claim 1. Modified Wojcik, in further view of Wojcik, discloses wherein the magnetic backing or magnetic core comprises a ferrite material that comprises a ferrite body, and wherein the ferrite body comprises a single, unitary constituent, the single unitary constituent further comprising one or more structural components (Fig.’s 4A-4B, ferrite backing 414, ferrite core 430, and their related discussion; see, for example, paragraphs 0031-0035).
Regarding Claim 20:
Modified Wojcik teaches the limitations of the preceding claim 1. Modified Wojcik, in further view of Wojcik, discloses wherein either the transmitting coil, the receiving coil, or both comprise one of a single coil, a multi-layer coil, a multi-tiered coil, or combinations thereof (Fig.’s 4A-4B, wireless circuitry 410 including coil 412, and their related discussion; see, for example, paragraphs 0031-0035, and 0039)
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) and in further view of O’Brien et al. (U.S. Patent Publication Number 2016/0104566).
Regarding Claim 4:
Modified Wojcik teaches the limitations of the preceding claim 3. While Modified Wojcik teaches ferrite, Modified Wojcik fails to explicitly teach the ferrite comprises a ceramic compound of the transition metal with oxygen.
However, for the sake of expediting prosecution, O’Brien et al. discloses ferrite comprises a ceramic compound of a transition metal with oxygen (see, for example, paragraph 0044). It would have been obvious to one of ordinary skill in the art to teach ferrite as comprising a ceramic compound as taught within O’Brien since ferrites are known enhancement layers of ceramic compounds as discussed.
Regarding Claim 5:
Modified Wojcik teaches the limitations of the preceding claim 4. Modified Wojcik, in further view of O’Brien, discloses wherein the ferrite comprises an iron oxide combined with nickel, zing, and manganese (see, for example, paragraph 0044).
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) and in further view of Partovi (U.S. Patent Publication Number 2012/0235636).
Regarding Claim 6:
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik teaches the magnetic backing and magnetic core, Modified Wojcik fails to explicitly teach the magnetic backing or magnetic core comprises a magnetic shielding material.
However, Partovi discloses a magnetic backing or magnetic core comprises a magnetic shield material (see, for example, paragraphs 0070, 0118, 0169-0170, etc. which disclose shielding in the form of ferrite). It would have been obvious to one of ordinary skill in the art to modify the teachings of Modified Wojcik to utilize the magnetic material as a magnetic shield material, as taught within Partovi, so as to incorporate a design capable of shielding the various electronic components of the system so as to further taken care of said system and its components, as well as help guide and potentially improve over power transfer.
Regarding Claim 9:
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik discloses power transfer, Modified Wojcik is silent in regards to said range is greater than 1 nW up to 30 W.
However, in an attempt to expedite prosecution, Partovi discloses wherein the transferring of power ranges from than 1 nW to 30 W (see, for example, paragraphs 0145, 0170, 0172, 0184, 0195, 0197, 0207, etc. which disclose various power transfer ranges). It would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Aller, 105 USPQ 233.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) in view of Partovi (U.S. Patent Publication Number 2012/0235636) and in further view of O’Brien et al. (U.S. Patent Publication Number 2016/0104566).
Regarding Claim 7:
Modified Wojcik teaches the limitations of the preceding claim 6. While Modified Wojcik teaches the magnetic shield material as ferrite, Modified Wojcik fails to explicitly teach the magnetic shielding material comprises one of a manganese-zinc, a nickel-zinc, a copper-zinc, a magnesium-zinc, or combinations thereof.
However, in an attempt to expedite prosecution, O’Brien et al. discloses the magnetic shielding material comprises one of a manganese-zinc, a nickel-zinc, a copper-zinc, a magnesium-zinc, or combinations thereof (see, for example, paragraph 0044). It would have been obvious to one of ordinary skill in the art to teach the ferrite shielding layer of Modified Wojcik as comprising one of a manganese-zinc, a nickel-zinc, a copper-zinc, a magnesium-zinc, or combinations thereof as taught within O’Brien as such a suitable soft magnetic material would provide low coercivity, thereby allowing the magnetization to easily reverse direction without dissipating much energy, as well as to prevent eddy currents which may be another .
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) and in further view of Cook et al. (U.S. Patent Publication Number 2012/0161696).
Regarding Claim 8:
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik teaches a wireless power system, Modified Wojcik is silent in regards to an operating frequency of the wireless power system ranging from 25 kHz – 300 kHz.
However, Cook et al. discloses wherein an operating frequency of the wireless power system ranges from 25 kHz- 300 kHz (see, for example, paragraphs 0158-0160 which disclose a frequency range ranging from 27 kHz to 150 kHz depending upon the application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Modified Wojcik to operate within a frequency range such as 25 kHz – 300 kHz, as taught within Cook, so as to provide a frequency range suitable for facilitation of power transmission. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 15:
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik teaches one or more transmitting electronics, Modified Wojcik fails to teach the one or more transmitting electronics further comprises a tuning circuit.
However, Cook discloses wherein the one or more transmitting electronics further comprises a tuning circuit (Fig.’s 2-3, tuning circuit not explicitly shown; however, see, for example, paragraphs 0053-0055, 0180, 0192, etc. which disclose tuning of the coils so as to match resonance frequency. Said tuning may occur using self-capacitance as well as external capacitance, which may be added or removed until resonance occurs at the desired frequency). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Wojcik to incorporate a tuning circuit, as taught within Cook, so as to provide a way to appropriately tune the coils of the circuit so as to facilitate more efficient power transmission between the transmitter and receiver by matching a desired resonance frequency, thereby limiting potentially power losses during transmission.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) and in further view of Kim et al. (U.S. Patent Publication Number 2015/0054455).
Regarding Claim 10
Modified Wojcik teaches the limitations of the preceding claim 1. While Modified Wojcik discloses a coil-to-coil distance of transferring power, Modified Wojcik is silent in regards to said coil-to-coil distance of the transferring power ranges from 5 mm to 25 mm.
However, for the sake of expediting prosecution, Kim et al. discloses wherein a coil-to-coil distance of the transferring power ranges from 5 mm to 25 mm (see, for example, paragraph 0017, claim 2, etc.). It would have been obvious to one of ordinary skill in the art to modify the teachings of Modified Wojcik to provide a coil-to-coil distance within said power transfer range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik (U.S. Patent Publication Number 2016/0294427) in view of Chae et al. (U.S. Patent Publication Number 2014/0347008) and in further view of Golko et al. (U.S. Patent Publication Number 2015/0270058).
Regarding Claim 18:
Modified Wojcik teaches the limitations of the preceding claim 1.While Modified Wojcik teaches the magnetic core resides at an inner diameter of the transmitting coil, Modified Wojcik fails to explicitly teach wherein the transmitting coil and the magnetic core comprise a gap.
However, Golko et al. discloses a coil assembly, wherein the magnetic core resides at an inner diameter of the transmitting coil, and wherein the transmitting coil and the magnetic core (Fig. 2, power transmitting coil 113a/b, gap 118, magnetic element 111 of shield element 112, and their related discussion; see, for example, paragraphs 0048-0051 which disclose a gap between the coil of the coil assembly and the magnetic material as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Wojcik so as to explicitly teach a gap between a coil and a magnetic material, as taught within Golko, so as to help further direct a magnetic field transmitted from the coil assembly. Furthermore, selecting a gap range of at least 2 mm is considered to be obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 16, and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 16 appears to be directed towards a non-obvious improvement over the prior art of record, when taken into consideration with the claims in their entirety. Similarly, dependent claims 21-22 are also believed to be directed towards a non-obvious improvement over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836